DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 12/09/2020, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 stand rejected under 35 U.S.C. 103 as being unpatentable over Cydex (WO 2004/024126) in view of Altergon (WO 2008/025819) and Pose-Vularnovo et al (Journal of Thermal Analysis and Calorim. 2003, vol. 73, no. 1, pages 661-670).
Applicants assert Cyde is directed to derivatized cyclodextrin in an aqueous composition where the addition of HPBCD is included to stabilize the phases, whereas the instant claims are directed to HPBCD in the capsular wall and amounts insufficient to form inclusion complex with the active. Applicants also assert that Altergon cannot be relied on because it focuses on prevention of hydrolysis with compounds that do not involve nitrogen atoms. Applicants note Pose-Vularnovo teaches the complexing of HOBCD with actives, which is not permitted by the instant claims.
Examiner disagrees. First, Examiner notes the instant claims are directed to a soft gelatin capsule with an active contained therein and HPBCD in the capsule wall. The motivation to include the HPBCD does not need to be the same as Applicants where the dosage form is claimed. Even instant 
With regards to the complexing teaching of Cyde and Pose-Vularnovo, the skilled artisan would understand that HPBCD is a stabilizer for the compound in solution by providing complexing. But where stabilization without complexing is desired, such as the capsule of Altergon, the skilled artisan would recognize that the HPBCD would provide a stabilizing impact on the diclofenac while not being present sufficient to complex. Examiner notes that the rejection did not rely upon either reference to include HPBCD in the capsule fill in order to complex with the active, but instead using the teaching of Altergon that the stabilizer in the shell would provide stabilization when the active comes in contact with the capsule wall. As noted in the prior Office Action, the sorbitol and glycerol are the fill that provide the main stabilization and solubility properties of the active.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612